REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment of 6/29/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1, 3-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claims 1, 11 and 19, the closest prior art are US 20170278140 of Duffy and WO 2009098797 of Sakai.

Regarding claims 1, 11 and 19, Duffy teaches a holographic display device for presenting a hologram-like image; said holographic display device comprising: a box-like structure, a plurality of panels, a transparent monitor connecting said box-like structure at its front end, wherein said transparent monitor and said plurality of panels form an interior for said box-like structure, wherein said transparent monitor receives and displays an image, wherein said panel distributes the light in the interior for presenting the image displayed on said transparent monitor as a hologram-like image. Sakai teaches a display device, wherein a translucent panel, a plurality of light panels extending substantially an entire length of said box-like structure, wherein said light panels position between said box-like structure and said translucent panel, wherein said light panels illuminate light and said translucent panel diffuses, blends and evenly distributes the light.

But none of them teaches that wherein said bottom translucent panel is seamless with, and curves into said rear translucent panel and a plurality of light panels comprising a rear light panel, and side light panels, wherein said plurality of light panels extend substantially an entire vertical length of said box-like structure.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a holographic display device/method further comprising:
wherein said bottom translucent panel is seamless with, and curves into said rear translucent panel and a plurality of light panels comprising a rear light panel, and side light panels, wherein said plurality of light panels extend substantially an entire vertical length of said box-like structure,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-10 are also allowed due to their dependence on claim 1.
Claims 12-14 and 16-18 are also allowed due to their dependence on claim 11.
Claim 20 is also allowed due to their dependence on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872